United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
GENERAL SERVICES ADMINISTRATION,
Burlington, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-900
Issued: December 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 24, 2008, denying modification of a
termination of compensation decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective April 12, 2005.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 In a decision dated November 20,
2007, the Board remanded the case to the Office for a proper determination as to appellant’s

1

Docket No. 07-289 (issued November 20, 2007).

subpoena request. The history of the case as provided in the Board’s prior decision is
incorporated herein by reference.
In a letter dated June 16, 2008, the Department of Labor Solicitor’s Office advised
appellant’s counsel that, pursuant to his request under the Freedom of Information Act, it was
providing eight pages of information regarding the Physicians Directory System (PDS) for
specified zip codes. By decision dated August 4, 2008, an Office hearing representative affirmed
the April 12, 2005 termination decision. She found that the weight of the evidence was
represented by the referee physician, Dr. Stanley Askin, a Board-certified orthopedic surgeon.
With respect to a subpoena request, the hearing representative found the issue was moot as the
requested information had been provided to appellant. She also found there was no evidence that
Dr. Askin had been improperly selected, as appellant did not request to participate in the
selection process and did not object until after the scheduled examination.
Appellant requested reconsideration of his claim. By decision dated November 24, 2008,
the Office denied modification. It stated that there were 29 physicians contacted as part of the
selection process and Dr. Askin was the first to agree to perform the examination.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.2
ANALYSIS
On appeal, appellant’s counsel argues that Dr. Askin was improperly selected as a referee
physician as the Office improperly bypassed physicians before selecting Dr. Askin. Appellant
makes a specific argument on the issue: the PDS information shows that on January 20, 2004
approximately 30 physicians were bypassed as “too busy for exam” based on telephone calls
occurring over a period of less than six minutes. He had raised an issue regarding the selection
of Dr. Askin in a November 22, 2004 letter to the Office, and the PDS information was
submitted to the record on February 9, 2005.3
The Office has not addressed the specific argument raised regarding the application of the
PDS in this case. The August 4, 2008 Office decision states that appellant did not raise
objections until after the scheduled examination. In this case, the evidence on which appellant
relies on was not in the record prior to the scheduled examination on January 30, 2004. The
November 24, 2008 Office decision lists the bypassed physicians and states Dr. Askin was the
2

Patricia A. Keller, 45 ECAB 278 (1993).

3

Appellant’s counsel sought additional information regarding the selection of Dr. Askin in his November 22,
2004 letter. In a March 7, 2006 letter, counsel stated that information provided at a February 23, 2006 hearing
showed only 6 physicians had been bypassed, but he had received a copy of the file showing 29 physicians were
bypassed.

2

first to agree to the examination and, therefore, the PDS selection process was proper. The
Office did not respond to the specific argument and address the information provided in the
bypass documents and explain how this comported with the referee selection procedure. The
Board finds that the Office has an obligation to verify that it selected Dr. Askin in a fair and
unbiased manner.4 Appellant is entitled to a decision with findings of fact and a statement of
reasons,5 and the Office failed to provide a proper decision in this case.
CONCLUSION
The Board finds that the Office did not issue an appropriate decision that addressed the
specific arguments by appellant regarding the selection of the referee physician.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 24 and August 4, 2008 are reversed.
Issued: December 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

See M.A., 59 ECAB ___ (Docket No. 07-1344, issued February 19, 2008). The Office procedures for selecting a
referee physician are at Federal (FECA) Procedure Manual, Part 3 -- Claims, Medical Examinations, Chapter
3.500.4(b)(4) (May 2003).
5

20 C.F.R. § 10.126.

3

